Citation Nr: 9925730	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  93-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUES

Entitlement to service connection for a left shoulder 
disability, and right and left hip disorders.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from July 1958 to September 
1967 and from December 1967 to November 1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1992 and later RO rating decisions that denied 
service connection for bilateral hearing loss, a bilateral 
knee condition, a bilateral shoulder disorder, and a 
bilateral hip disorder.  In October 1994, the Board remanded 
the case to the RO for additional development.

An April 1995 RO rating decision granted service connection 
for degenerative joint disease of the right and left knees.  
In 1995, the case was returned to the Board.

In March 1996, the Board granted service connection for 
bilateral hearing loss and remanded the case to the RO for 
additional action on the issues of service connection for a 
bilateral shoulder disability and a bilateral hip disorder.  
A September 1998 RO rating decision granted service 
connection for a right shoulder disability, and determined 
that the veteran's claims for service connection for 
disorders of the left shoulder, right hip, and left hip were 
not well grounded.  In 1999, the case was returned to the 
Board for appellate consideration of the remaining issues 
listed on the first page of this decision.


FINDING OF FACT


The veteran has not submitted competent (medical) evidence 
demonstrating the presence of a left shoulder disability, a 
right hip disorder or a left hip disorder.



CONCLUSION OF LAW

The claims for service connection for left shoulder, right 
hip, and left hip disorders are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for left shoulder, right hip, and left 
hip disorders; that is, evidence which shows that the claims 
are plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  "The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service medical records show that the veteran was seen for 
pain of multiple joints, including the left shoulder and 
hips, in early 1980.  An orthopedic consultation in March 
1980 suspected possible early degenerative arthritis of the 
hips and tendonitis of the left shoulder.  X-rays of the left 
shoulder, and pelvis and hips in March 1980 were negative.  
On a report of medical history completed in conjunction with 
his retirement/transfer to Fleet Reserve medical examination 
in September 1980, the veteran reported pain in the hips and 
left shoulder, but left shoulder, right hip or left hip 
disorders were not found at the time of this examination.

The post-service medical records are essentially negative for 
the claimed disabilities.  The report of the veteran's VA 
medical examination in February 1992 reveals that the veteran 
complained of multiple joint problems, but disorders of the 
left shoulder, right hip or left hip were not found.  X-rays 
of the left shoulder and left hip showed no abnormalities.  A 
private medical report of the veteran's treatment in March 
1992 notes that the veteran had bursitis of the left 
shoulder, but there are no clinical findings of record that 
show the presence of a chronic bursitis of the left shoulder.  
38 C.F.R. § 3.303(b).  A review of all the medical evidence 
of record fails to demonstrate that the veteran currently has 
a chronic disorder of the left shoulder, right hip or left 
hip.  A claim for service connection of a disability is not 
well grounded where there is no medical evidence to 
demonstrate the presence of the claimed disability.  Caluza, 
7 Vet. App. 498.

While the veteran's statements are to the effect that he 
currently has disorders of the left shoulder, right hip, and 
left hip, this lay evidence is not sufficient to demonstrate 
the presence of the claimed medical conditions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence that 
shows the veteran currently has disorders of the left 
shoulder, right hip, and left hip.  Hence, his claims for 
service connection for these disabilities are not plausible, 
and they are denied as not well grounded.


The veteran is advised that he may reopen the claims for 
service connection for disorders of the left shoulder, right 
hip, and left hip at any time by notifying the RO of such an 
intention and submitting supporting evidence.  An example of 
supporting evidence is a medical report showing the presence 
of the claimed disorder with an opinion linking it to an 
incident of service.  Robinette v. Brown, 8 Vet. App. 69 
(1995).




ORDER

The claims for service connection for disorders of the left 
shoulder, right hip, and left hip are denied as not well 
grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

